           Case 2:87-cr-00314-KJD-VCF Document 51 Filed 08/19/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                        Case No. 2:87-cr-00314-KJD-VCF

 4                    Plaintiff,                      ORDER OF DISMISSAL

 5                       vs.

 6   AARON HADIDA,

 7                   Defendant.

 8

 9

10          Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the
11   United States hereby dismisses without prejudice the indictment and quashes the arrest
12   warrant in this case against defendant Aaron Hadida.
13                                                  CHRISTOPHER CHIOU
                                                    Acting United States Attorney
14

15                                                  By /s/Ronald L. Cheng
                                                    RONALD L. CHENG
16                                                  Assistant United States Attorney

17                                                  Attorneys for Plaintiff
                                                    UNITED STATES OF AMERICA
18
            Leave of Court is granted for the filing of the above dismissal.
19
            Dated: August ____,
                          17 2021.
20

21                                                  THE HON. KENT J. DAWSON
                                                    United States District Judge
22

23

24
                                                3
